[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
                                  FACTS
The plaintiffs claim personal injuries and property damage as a result of a motor vehicle accident which occurred on August 30, 1999 on Edwards Street in New Haven.
The plaintiff Harris was a passenger in the vehicle owned and operated by the plaintiff White when it was struck in the rear by a taxi-cab owned by the defendant Transportation General, Inc.
The defendant argues that the contact between the vehicles was slight and could not have produced the injuries and damage complained of and the plaintiffs were "overtreated."
                               DISCUSSION
Pictures of the vehicle in which the plaintiffs were riding do not show physical damage. An estimate of the repairs allegedly required in the amount of $225.79 is of limited value since most of the descriptive language is not decipherable. CT Page 3924
The itemized statements of the treatment provider, New Haven Medical, raise serious questions. The charges for Harris total $4,031.00, for White $3,624.00. Treatment commenced for each plaintiff on September 1, 1999 and concluded on November 18, 1999 and are virtually parallel and identical, except for a $540.00 charge to Ms. Harris for "NC Nerve Cond — crvl (6)" on October 18, 1999.
From their respective testimony, Ms. Harris suffered more discomfort and disruption of her normal activities than did Mr. White. The description of the accident and impact contained in the reports of New Haven Medical is much more dramatic and detailed then that described by the plaintiffs. Ms. Harris has a previous history of accidents in which she complained of similar symptoms and injuries, yet the New Haven Medical report states: "Her past medical history is not significant."
The court also examined the reports of a Dr. Gary M. Weiss of Palm Bay, Florida. Though it is not explained in his report, nor in a New Haven Medical report, it appears that Dr. Weiss in Florida reviewed the result of "diagnostic ultrasounds" performed by New Haven Medical on these plaintiffs. The respective findings are so alike they could have been written by the same person. Dr. Weiss' reports are so phrased that one would be led to believe that he performed the examinations. This impression is somewhat reinforced by his stating: Indication: Throbbing and burning pain noted radiating into both arms. For Mr. White, he states "Throbbing pain noted in the left shoulder blade." How he "noted" all this is puzzling.
                               CONCLUSION
It is the conclusion of the court that this is a glaring example of exaggerated injuries, over-treatment, and over-billing.
The court finds the physical evidence does not support the claims of these plaintiffs and the medical bills are not justified nor reasonable.
While there is no question that the defendant's cab struck the plaintiffs' vehicle, the court finds no damages proven and therefore, judgment may enter for the defendant.
Anthony V. DeMayo Judge Trial Referee